Appeal from an order of the Domestic Relations Court of the City of New York, Family Court Division, Kings County, which denied appellant’s motion for a rehearing and a modification of a prior order of said court directing him to pay $50 a week for the support of respondent and the infant son of the parties based on appellant’s potential earnings of $100 a week. Order reversed, and proceeding remitted to the Domestic Relations Court for a further hearing as to the financial circumstances of the respective parties, including testimony as to what disposition respondent has made as to the $5,000 in weekly payments received from the former business and with respect to the $5,000 in shares of the former business. On this record it does not appear that the court took into consideration the financial status of respondent or her earnings. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.